Citation Nr: 0418406	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  97-23 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion








WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and son



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1968 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the RO.  

The issue of entitlement to a rating higher than 50 percent 
is addressed in the decision hereinbelow, while the issues of 
a rating higher than 70 percent, to include entitlement to a 
total compensation rating based on individual 
unemployability, are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.  

2.  The service-connected PTSD is shown to have been 
productive of a disability picture that more nearly 
approximates that of severe social and industrial 
inadaptability.  




CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected PTSD have been met.   38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.132 including 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  

A careful review of the record shows that service connection 
was originally granted for PTSD in October 1984.  The veteran 
submitted the instant claim for increase in March 1996.  

A VA discharge summary indicates that the veteran was 
hospitalized in March and April 1996.  The veteran's 
presenting complaints were flashbacks, nightmares and 
significant anxiety with panic attacks.  On discharge, the 
veteran was alert and oriented, with no evidence of thought 
disorder or psychosis.  His mood was depressed.  He denied 
homicidal and suicidal ideation.  His insight and judgment 
were good.  

The veteran's treatment during hospitalization was briefly 
described.  He was noted to experience significant disability 
from his PTSD symptoms.  The physician indicated that the 
veteran's Global Assessment of Functioning (GAF) on admission 
was 40, that his current GAF was 55, and that his highest GAF 
in the past year was 65.  He noted that the veteran was 
discharged to return to work.  

A VA examination was conducted in May 1996.  The veteran 
reported having sleep disturbance to include nightmares, 
fragmented sleep and insomnia.  He endorsed an exaggerated 
startle response and indicated that rainy, hot, humid day and 
the smell of diesel fuel caused intrusive thoughts.  He 
indicated that he had worked as a respiratory therapist and 
was currently working in a furniture factory.  

The examiner noted that the veteran had been hospitalized in 
early 1996 and was placed on a variety of medications.  The 
mental status examination revealed an agitated, anxious very 
nervous individual.  No psychotic symptoms were detected.  
The veteran's mood and affect were depressed, particularly 
when relating incidents in Vietnam.  He admitted to suicidal 
ideation, which was less strong than it was previously.  
Insight was superficial and judgment was fair.  The diagnosis 
was that of severe PTSD.  A GAF score of 34 was reported.  

In a February 1997 statement, the veteran indicated that he 
had constant nightmares.  He related that he avoided crowds 
and startled easily.  He stated that his earnings had 
decreased because he could not get along with people.  He 
indicated that he had explosive outbursts at work and at 
home.  

In a March 1997 letter, the veteran's son indicated that he 
was very hard to get along with.  He noted that the veteran 
was very suspicious of others.  

A March 1997 letter from the veteran's daughter indicated 
that the veteran had a very bad memory.  She noted that the 
veteran was very unpredictable and difficult to get along 
with.  

In September 1997 the veteran reported that he had suffered a 
stroke.  

The veteran's son submitted an additional statement in 
November 1997.  He indicated that the veteran's problems had 
worsened.  He described the veteran's nightmares and 
paranoia.  

On VA examination in December 1997, the veteran's history was 
reviewed.  He reported that he was very short tempered with 
his family and at work.  He indicated that he had suffered 
from a stroke about three months previously and since then 
had experienced some short term memory deficits.  He stated 
that he had difficulty at work secondary to his memory 
difficulties and his ongoing PTSD symptoms.  

On mental status examination, the veteran was fairly calm and 
appropriate.  The examiner noted that he looked slightly 
irritable and somewhat despondent at times.  His speech and 
thoughts were fairly clear, and he denied any psychosis.  His 
mood was depressed and his affect was congruent and slightly 
irritable.  He denied current suicidal and homicidal 
ideation, but noted a past history of suicidal thoughts.  He 
was cognitively intact.  His intelligence presented as 
average.  Insight and judgment were intact.  

The diagnosis was that of PTSD, and the veteran's GAF score 
was 60.  The examiner noted that the veteran had some clear 
ongoing signs and symptoms of PTSD, with acute exacerbations 
throughout his lifetime.  

In a December 1997 letter, the veteran's wife described the 
veteran's behavior and its effect on his family.  She stated 
that they had no friends and that her relatives had turned 
their backs on her.  

The veteran, his wife and son testified before a Hearing 
Officer at the RO in February 1998.  His wife indicated that 
her husband's behavior was very inappropriate. She expressed 
her belief that he was a danger to himself and others.  She 
described mood swings and isolative behavior, as well as 
panic attacks.  

The veteran's son testified that his father often became 
angry for no reason and that his father's behavior had 
affected their family life.  The veteran testified that he 
had held numerous jobs in the past 10 years.  He indicated 
that he had been hospitalized for his PTSD.  He stated that 
his employment had been put at risk because of his behavior.  

An undated letter from a VA physician, received by the RO in 
February 1998, indicates that the veteran received treatment 
for combat related PTSD and was managed with medications.  He 
stated that the veteran's disorder was fully disabling.  

A March 1998 VA treatment note indicates that the veteran was 
achieving six hours of sleep per night and was objectively 
stable.  An April 1998 note indicates that the veteran had 
been in his current employment for one year.  His mood was 
noted to be good.  

A further VA examination was conducted in June 1998.  The 
examiner noted the veteran's numerous significant medical 
problems.  The veteran reported that he constantly worried 
that he would die due to complications of his diabetes, 
stroke and high blood pressure.  He noted that he suffered 
from memory problems since a cerebrovascular accident.  

Although the veteran provided an extremely detailed report of 
his psychiatric symptoms, he could not recall why he was 
taking prescribed medications to treat such symptoms.  The 
veteran indicated that he was working full time and that he 
had held 11 jobs in 10 years.  He reported that he had been 
married for 27 years and that he got along well with his 
wife.  He also reported that he had a good relationship with 
two of his three children.  He noted that he babysat for his 
grandchildren.  

On mental status examination the veteran's speech was focused 
and logical.  He was quite articulate in enumerating his 
multiple physical and psychiatric symptoms.  He was a good 
historian and was able to recall dates, times and numerous 
details about previous experiences.  He described himself as 
moody, grouchy and irritable.  He endorsed anxiety attacks 
and noted that he avoided crowds.  

While the veteran reported a poor appetite, the examiner 
noted that the veteran was obese and that his weight had been 
relatively stable for the previous several years.  The 
veteran reported insomnia and nightmares.  The examiner noted 
that the veteran described a wide array of symptoms 
indicative of generalized anxiety.  He questioned whether the 
veteran's presented symptoms were real or perhaps malingering 
in an attempt to portray himself as more psychiatrically 
debilitated in an effort to obtain a higher evaluation.  

The examiner noted that the veteran reported a textbook 
description of PTSD symptoms.  He pointed out that the 
veteran's PTSD would likely have abated given 14 years of 
treatment which included psychotherapy and medication.  The 
diagnosis was that of generalized anxiety disorder, and the 
examiner noted that the veteran also had features of PTSD, 
but that the veteran appeared to be exaggerating the 
symptoms.  He assessed the veteran's GAF as 60, indicating 
moderate impairment of functioning, interpersonal problems, 
dysphoria and anxiety.  

The veteran submitted a statement in support of his claim in 
June 1998.  He urged that his PTSD had affected his social 
and industrial behaviors.  He stated that he could not adapt 
to stressful circumstances.  

The veteran was seen for a medication evaluation in October 
1998.  He expressed concern over losing his temper at work.  

A board of two psychologists examined the veteran in February 
2000.  His medical history was reviewed.  The veteran 
reported that he had ceased psychotherapy and no longer took 
his medications.  He indicated that he had worked for the 
previous three years for a retail company.  

On mental status examination the veteran was appropriately 
dressed and displayed good hygiene.  His demeanor was 
generally anhedonic, although he easily maintained rapport 
with both examiners.  His affect was congruent with his mood, 
and his speech was logical.  His memory was impaired.  There 
was no evidence of thought disorder, delusions or 
hallucinations.  

The veteran admitted to having impaired impulse control and 
problems with his temper.  He endorsed chronic sleep 
impairment and nightmares.  He was also noted to be irritable 
and hypervigilant, with an exaggerated startle response.  

The examiners indicated their disagreement with the previous 
diagnosis of generalized anxiety disorder and provided a 
diagnosis of chronic PTSD with moderate symptoms.  They 
assessed the veteran's GAF as 60 and noted that his GAF had 
also been 60 for the previous year.  

An April 2001 outpatient treatment note indicates that the 
veteran was taking medication.  He reported terrible 
nightmares and sleep disturbance.  The provider noted that 
the veteran worked and could function in that capacity due to 
the solitary nature of his job.  The veteran was noted to be 
relatively stable.  

The veteran was afforded an additional VA examination in 
November 2002.  He reported that he worked at a Wal-Mart 
return center and had held that position for five years.  He 
stated that he had always been gainfully employed.  He 
described his relationship with his wife as "rocky," and 
his relationship with his children as "not good."  He 
stated that he was irritable and easily annoyed with his 
children, but that he maintained contact with them and his 
grandchildren.  He described himself as a loner by choice.  

On mental status examination, the veteran did not display any 
obvious deficits in thinking or memory.  His speech was 
logical and focused.  He described his typical mood as 
depressed and reported that the had been that way for many 
years.  Although the veteran described himself as moody, the 
examiner indicated that he did not appear to be truly labile.  

The veteran appeared to be irritable and quick tempered, as 
well as frustrated.  He endorsed continued nightmares and 
sleep disturbance.  Although he described himself as 
fatigable, he stated that he worked full time and chopped 
wood for heating purposes.  He described his memory as poor, 
but did not display any gross deficits in short of long term 
memory.  He reported intrusive thoughts with multiple 
triggers.  He indicated that his hobby archeology and that he 
collected Indian artifacts.  

The examiner concluded that the veteran's symptoms met the 
criteria for PTSD and that he appeared to be impaired as a 
result of his symptoms.  The diagnosis was chronic, severe 
PTSD.  The examiner concluded that the veteran's GAF was 59, 
and indicated that he had moderately impaired functioning.

In an October 2003 treatment note, the veteran's psychiatrist 
indicated that the veteran had occupational and social 
impairment with deficiencies in most areas.  He noted that 
the veteran had been doing fairly well until an incident at 
work where his coworkers put a basketball into a cardboard 
baler.  The resulting explosion had caused the veteran to 
have a flashback.  


II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  To the extent 
that favorable action has been taken in this matter, 
discussion of VCAA is not required at this time.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating mental disorders were 
revised, effective November 7, 1996.  The veteran is entitled 
to the application of the version more favorable to him from 
the effective date of the new criteria.  However, only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).  

Under the criteria in effect prior to November 7, 1996, a 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  In such cases, the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent schedular evaluation is warranted when the 
attitudes of all contacts, except the most intimate, are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior; or there is a 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).  

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (2001).  

Under the criteria which became effective on November 7, 
1996, PTSD warrants a 50 percent evaluation where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2003).  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

On review of the evidence associated with the veteran's 
claim, the Board concludes that the evidence demonstrates a 
level of occupational and social impairment due to the 
service-connected PTSD that more nearly approximates that 
required for the assignment of a 70 percent evaluation rather 
than 50 percent.  

As discussed hereinabove, the veteran has been assessed as 
suffering from chronic, severe PTSD.  The recent VA examiners 
have indicated that the impairment caused by the veteran's 
PTSD is moderate.  His GAF has been assessed most recently as 
60 and 59, reflecting moderate difficulty in functioning.  

The veteran has been noted to maintain full time employment 
and has done so for many years.  In fact, on VA examination 
in November 2002, the veteran stated that he had essentially 
always been gainfully employed.  

However, the Board notes that the VA examination in May 1996 
reported that he had severe PTSD and assigned a GAF score of 
34.  Under the older version of the rating criteria, this 
would have equated with the assignment of a 70 percent 
rating.  

Accordingly, at this time, the Board concludes that a 70 
percent rating is for application for the service-connected 
PTSD.  

To the extent that this action is favorable to the veteran, 
discussion of VCAA is not required at this time.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the criteria governing the 
payment of monetary benefits.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law 
during the pendency of this appeal.  The regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The RO contacted the veteran via letter in December 2001and 
apprised of the evidence and information necessary to 
substantiate his claim.  

However, VA treatment notes associated with the veteran's 
claims folders indicate that the veteran has participated in 
group and individual therapy provided by VA.  It is unclear 
whether the records of such treatment have been sought.  The 
RO in this regard must ensure compliance with the mandates of 
VCAA.  

The Board also observes that the veteran has not been 
afforded a psychiatric examination since November 2002.  
Subsequent statements by the veteran and his wife suggest 
that the veteran's PTSD has worsened.  

The Board therefore concludes that a current examination 
should be conducted, and that the RO should address the 
assignment of a rating in excess of the 70 percent granted 
hereinabove for the service-connected PTSD.  

Finally, the Board notes that the veteran has argued that a 
total compensation rating is in order.  In a May 2004 
statement, his representative maintained that the veteran 
should receive a 100 percent evaluation based on regular 
psychotherapy.  He indicated his belief that the records of 
individual treatment were not afforded proper weight in the 
adjudication of the veteran's claim.  

The Board observes that a current examination, in addition to 
current treatment notes, may provide evidence in support of 
the veteran's claim for a total compensation rating on a 
schedular basis or based on individual unemployability.  

The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination 
on the issue of rating in excess of 70 percent for the 
veteran's PTSD.  See Henderson v. West, 12 Vet.App. 11 
(1998), citing Harris v. Derwinski, 1 Vet.App. 180 (1991), 
for the proposition that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the 
claims are inextricably intertwined.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected PTSD.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.   Any special 
diagnostic studies deemed necessary 
should be performed.  All clinical 
manifestations of the veteran's service-
connected PTSD  should be reported in 
detail.  The examiner should provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD and 
any psychiatric disorder etiologically 
related thereto.  The examiner should 
also assign a Global Assessment of 
Functioning score, consistent with the 
DSM IV, based on the veteran's service-
connected PTSD and any psychiatric 
disorder etiologically related thereto.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claim.  The RO should address 
the question of whether a rating higher 
than 70 percent is warranted for the 
service-connected PTSD.  This should 
include on the basis of individual 
unemployability.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



